                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 BOBBY J. JACKSON,

        Plaintiff,                                                        ORDER
 v.
                                                                 Case No. 18-cv-921-wmc
 SANDRA MCARDLE, et al.,

        Defendants.


       On November 15, 2018, I assessed plaintiff Bobby J. Jackson an initial partial payment

of $1.45 due by December 5, 2018. Now plaintiff has submitted a motion to use release

account funds to pay the $1.45 initial partial filing fee. Dkt. #8. I will grant plaintiff’s motion.

       Pursuant to 28 U.S.C. § 1915(b)(1), prison officials are required to use a prisoner’s

release account to satisfy an initial partial payment if no other funds are available. Carter v.

Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005). Therefore, if sufficient funds do not

exist in plaintiff’s regular account to pay his initial partial payment, he can use his release

account to pay the initial partial payment balance.




                                             ORDER

       IT IS ORDERED that:

       1.      Plaintiff Bobby J. Jackson’s motion to use his release account funds to pay the

$1.45 initial partial filing fee is GRANTED. Plaintiff is to submit a check or money order

made payable to the clerk of court in the amount of $1.45 or advise the court in writing why

plaintiff is not able to pay on or before December 10, 2018.
       2.      If by December 10, 2018, plaintiff fails to pay the $1.45 initial partial filing fee

or show cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily

and the case will be closed without prejudice to plaintiff filing this case at a later date.




               Entered this 16th day of November, 2018.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
